Case: 20-20101     Document: 00516144646         Page: 1   Date Filed: 12/27/2021




           United States Court of Appeals
                for the Fifth Circuit
                                                              United States Court of Appeals
                                                                       Fifth Circuit

                                       FILED
                                                             December 27, 2021
                                  No. 20-20101                   Lyle W. Cayce
                                                                      Clerk

   United States of America,

                                                           Plaintiff—Appellee,

                                      versus

   Ademola Babatunde Okulaja,

                                                        Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 4:18-CR-342


   Before Wiener, Graves, and Ho, Circuit Judges.
   Wiener, Circuit Judge:
         A jury found Defendant-Appellant Ademola Babatunde Okulaja guilty
   of using two counterfeit passports to open bank accounts, in violation of 18
   U.S.C. § 1543. Okulaja appeals his conviction on both counts, as well as his
   sentence. We affirm Okulaja’s conviction, but we vacate his sentence and
   remand for resentencing.
Case: 20-20101      Document: 00516144646          Page: 2    Date Filed: 12/27/2021




                                    No. 20-20101


                                   I. Background
          In May 2016, Okulaja applied for a nonimmigrant visa to enter the
   United States. The next month, he opened a bank account at the Alief branch
   of the International Bank of Commerce (“IBC”) in Houston, Texas, in the
   name of Michael C. Millet. In doing so, he used a counterfeit passport in the
   name of Michael Charles Millet (the “Millet Passport”), purportedly issued
   by the United Kingdom of Great Britain and Northern Ireland, number
   020338506. The photograph on the Millet Passport was the same as the one
   used on Okulaja’s visa application. The email address that Okulaja provided
   in opening this bank account (the “Millet IBC account”) was the same as the
   one he used for his visa application and his Texas driver’s license application.
   The IBC representative took a photo of Okulaja for the bank’s records when
   he opened the Millet IBC account, as is IBC’s practice if the equipment
   required to do so is functioning at the time.
          In November 2016, Okulaja opened a bank account at the Galleria IBC
   branch in Houston, Texas, in the name of David S. Allen. In doing so, he used
   a counterfeit passport in the name of David Samuel Allen (the “Allen
   Passport”), purportedly issued by the United Kingdom of Great Britain and
   Northern Ireland, number 794614923. The photograph on the Allen Passport
   was the same as that used on the Millet Passport and Okulaja’s visa
   application. The IBC representative did not take a picture of Okulaja when
   he opened this account (the “Allen IBC account”), likely because the
   required equipment was not working. The Texas address that Okulaja
   provided when opening the Allen IBC account was that of an unoccupied
   house on his own street.
          In March 2017, Okulaja opened a bank account at the Cesar Chavez
   IBC branch in Austin, Texas, in the name of Ronald D. Schnur, using a
   counterfeit passport in the name of Ronald Dean Schnur (the “Schnur




                                          2
Case: 20-20101      Document: 00516144646          Page: 3   Date Filed: 12/27/2021




                                    No. 20-20101


   Passport”), purportedly issued by the United Kingdom of Great Britain and
   Northern Ireland, number 020338506. The photograph on the Schnur
   Passport was the same as that used on the Millet Passport, the Allen Passport,
   and Okulaja’s visa application. The number on the Schnur Passport was the
   same as the number on the Millet Passport. The IBC representative took a
   photo of Okulaja when he opened this account (the “Schnur IBC account”).
                                    II. Charges
          In June 2018, Okulaja was charged in a two-count indictment. Count
   1 alleged that, on or about June 6, 2016, Okulaja used the Millet Passport to
   open the Millet IBC account, in violation of 18 U.S.C. § 1543 (False Use of a
   Passport). Count 2 alleged that, on or about November 21, 2016, Okulaja
   used the Allen Passport to open the Allen IBC account in violation of 18
   U.S.C. § 1543 (False Use of a Passport). The indictment did not charge
   Okulaja with bank fraud or any other crimes relating to various deposits he
   allegedly made as part of a larger scheme. Neither did it charge Okulaja with
   any crime relating to the Schnur IBC account.
                                     III. Trial
          At trial, the district court admitted two webcam photos over Okulaja’s
   objection that they were not sufficiently authenticated. The photos were
   offered to demonstrate the identity of the individual who opened the Millet
   IBC account and the Schnur IBC account. The government introduced the
   photos through the testimony of Shamsali Momin (“Ms. Momin”), an IBC
   officer with 14 years of experience at the bank, including as a branch manager.
   She testified that her experience included opening numerous customer
   accounts like the ones at issue here, as well as managing employees who open
   accounts. She had not been present when the accounts were opened, but she
   had reviewed IBC’s records related to those accounts, where she located the
   photos.




                                          3
Case: 20-20101      Document: 00516144646           Page: 4   Date Filed: 12/27/2021




                                    No. 20-20101


          Ms. Momin testified extensively regarding IBC’s normal business
   procedures for opening new accounts, explaining that a person must be
   physically present to open a new account. Ms. Momin stated that the IBC
   employee then takes that person’s photo with a webcam, scans his or her
   identification, and visually compares such person and the identification. Ms.
   Momin further testified that it is IBC’s general practice to take a photo of the
   person who opens a new account and explained that a photo is always taken
   if the equipment is working. She opined that, based on her knowledge of
   IBC’s practices, and because she located the relevant photos in the files for
   the Millet IBC and Schnur IBC accounts, the relevant photos were taken
   when the accounts were opened. For the photo taken when the Millet IBC
   account was opened, Ms. Momin identified the Alief IBC branch by the
   background in the photo since she is familiar with that branch.
          Also at trial, defense counsel attempted to admit Defendant’s Exhibit
   2c, a photo of a fake driver’s license, found on Prince Ogunjimi’s phone,
   depicting a third party. The PSR explains that Ogunjimi was a friend of
   Okulaja and was involved in similar but unrelated incidents of fraud. The
   government objected to the relevance of Exhibit 2c because the fake ID
   depicted a man who was not Okulaja and featured a name unrelated to
   Okulaja or his offenses. Defense counsel suggested that the person in the
   photo in the fake ID looked “a lot” like Okulaja and “could pass for him”
   during a brief encounter. The district court sustained the government’s
   objection, apparently after determining that (1) defense counsel had not
   shown the relevance of Exhibit 2c and (2) the exhibit would significantly
   distract the jury. The jury convicted Okulaja on both counts.
                                   IV. Sentencing
          The presentence report (PSR) listed as relevant conduct eleven other
   bank accounts, including the Schnur IBC account, that Okulaja opened with




                                          4
Case: 20-20101          Document: 00516144646         Page: 5   Date Filed: 12/27/2021




                                       No. 20-20101


   false passports. The indictment did not charge Okulaja with any crimes
   relating to these accounts. Also listed as relevant conduct was the intended
   loss attributed to Okulaja based on altered and counterfeit checks deposited
   into (1) those eleven bank accounts and (2) the two IBC accounts associated
   with the offenses of conviction. The intended loss described in the PSR totals
   $407,810.56. That number includes a $263,975 check deposited into the
   Schnur IBC account (the “Schnur Check”).
          The PSR determined Okulaja’s base offense level through a series of
   cross-references. It explains that:
      1. The Sentencing Guideline for false use of a passport—a violation of
          18 U.S.C. § 1543—is U.S.S.G. § 2L2.2.
      2. Per § 2L2.2(c)(1)(A), U.S.S.G. § 2X1.1 applies because Okulaja used
          a passport in the commission of felony bank fraud and the resulting
          offense level was greater than it would be if it were determined under
          § 2L2.2.1
      3. Section 2B1.1 was applied per § 2X1.1 because it is the guideline for
          the underlying offense of fraud.2
      4. The base offense level for § 2B1.1 is six.3
      5. A 12-level increase was applied per § 2B1.1(b)(1)(G) because the
          intended loss attributed to Okulaja exceeded $250,000 but was not
          more than $550,000.




          1
             See U.S. Sentencing Guidelines Manual §§ 2L2.2(c)(1)(A), 2X1.1
   [hereinafter “U.S.S.G.”].
          2
              See id. § 2X1.1(c)(1).
          3
              See id. § 2B1.1.




                                            5
Case: 20-20101        Document: 00516144646             Page: 6   Date Filed: 12/27/2021




                                         No. 20-20101


          Okulaja’s total offense level of 20 also included a two-level
   enhancement for obstruction of justice which was applied in a second
   addendum to the PSR. That offense level, combined with a criminal history
   category of I, produced an advisory guidelines range of 33 to 41 months of
   imprisonment.
          Among other things, Okulaja objected to the inclusion of the eleven
   uncharged bank accounts and the intended-loss amount associated with those
   accounts as relevant conduct. The government disagreed, as did the
   probation officer who maintained that the uncharged bank accounts were
   properly considered relevant conduct.
          Okulaja renewed this objection at sentencing. The district court
   determined that, although uncharged, Okulaja’s opening of the Schnur IBC
   account, and the subsequent deposit of funds into it, was relevant conduct,
   apparently because it was part of the same scheme as his opening of the Millet
   IBC and Allen IBC accounts. The district court found a total intended loss of
   $341,463, which supported the 12-level increase in offense level. That
   number included the Schnur Check. Absent the Schnur Check, the intended-
   loss amount would have supported only a six-level increase.
          The district court sustained counsel for Okulaja’s objection to the
   obstruction of justice enhancement and determined a total offense level of 18.
   That, combined with a criminal history category of I, resulted in a revised
   advisory guidelines range of 27 to 33 months imprisonment.
          The district court sentenced Okulaja within that guidelines range to
   33 months imprisonment and three years supervised release on each count,
   to run concurrently. Okulaja timely appealed. 4



          4
              Fed. R. App. P. 4(b)(2).




                                              6
Case: 20-20101           Document: 00516144646              Page: 7       Date Filed: 12/27/2021




                                            No. 20-20101


                                     V. Standard of Review
           A “district court’s interpretation or application of the Sentencing
   Guidelines is reviewed de novo.”5 A “‘district court’s determination of what
   constitutes relevant conduct for purposes of sentencing’ is a factual finding
   that ‘is reviewed for clear error.’”6 “A factual finding is not clearly erroneous
   if it is plausible in light of the record as a whole.”7 “The Court will find clear
   error ‘only if a review of all the evidence leaves us with the definite and firm
   conviction that a mistake has been committed.’” 8 A sentencing error may be
   reviewed for harmlessness. “To show a sentencing error is harmless, the
   government must ‘convincingly demonstrate both (1) that the district court
   would have imposed the same sentence had it not made the error, and (2)
   that it would have done so for the same reasons it gave at the prior
   sentencing.’”9
           “A district court’s decision to admit or exclude evidence is reviewed
   for abuse of discretion.”10 “A trial court abuses its discretion when its ruling
   is based on an erroneous view of the law or a clearly erroneous assessment of




           5
             United States v. Barfield, 941 F.3d 757, 761 (5th Cir. 2019) (quoting United States
   v. Torres-Hernandez, 843 F.3d 203, 207 (5th Cir. 2016)).
           6
               Id. (quoting United States v. Wall, 180 F.3d 641, 644 (5th Cir. 1999)).
           7
                Id. (quoting United States v. Zuniga, 720 F.3d 587, 590 (5th Cir. 2013) (per
   curiam)).
           8
             Id. at 761–62 (quoting United States v. Rodriguez, 630 F.3d 377, 380 (5th Cir.
   2011)) (internal quotation marks omitted).
           9
             United States v. Mecham, 950 F.3d 257, 268 (5th Cir. 2020) (quoting United States
   v. Ibarra-Luna, 628 F.3d 712, 714 (5th Cir. 2010)) (alteration omitted).
           10
             United States v. Ibarra, 493 F.3d 526, 532 (5th Cir. 2007) (citing United States v.
   Gutierrez-Farias, 294 F.3d 657, 662 (5th Cir. 2002)).




                                                   7
Case: 20-20101           Document: 00516144646              Page: 8      Date Filed: 12/27/2021




                                            No. 20-20101


   the evidence.”11 A ruling that photos were improperly admitted or excluded
   is not determinative by itself. “Any error in admitting the evidence is subject
   to harmless error review.”12 “Unless there is a reasonable possibility that the
   improperly admitted evidence contributed to the conviction, reversal is not
   required.”13
                                           VI. Analysis
           On appeal, Okulaja challenges his conviction on two separate grounds,
   and his sentence on a third. We address each challenge in turn.
                                          A. Conviction
   1. Admission of the Webcam Photos
           As noted, the district court admitted two webcam photos over
   Okulaja’s objection that they were not sufficiently authenticated. Okulaja
   renews this objection on appeal, contending that the photos should have been
   excluded because the government’s witness (1) was not present when the
   photos were taken, (2) did not recognize Okulaja, and (3) did not state
   explicitly that the photos “fairly and accurately” represented the customer
   who opened the relevant accounts.
           “To satisfy the requirement of authenticating or identifying an item
   of evidence, the proponent must produce evidence sufficient to support a
   finding that the item is what the proponent claims it is.”14 “This is not a



           11
             United States v. Alaniz, 726 F.3d 586, 606 (5th Cir. 2013) (quoting United States
   v. Ragsdale, 426 F.3d 765, 774 (5th Cir. 2005)).
           12
              United States v. Mendoza-Medina, 346 F.3d 121, 127 (5th Cir. 2003) (citing United
   States v. Williams, 957 F.2d 1238, 1242 (5th Cir. 1992)).
           13
                Id. (quoting Williams, 957 F.2d at 1242) (cleaned up).
           14
                Fed. R. Evid. 901(a).




                                                  8
Case: 20-20101             Document: 00516144646               Page: 9       Date Filed: 12/27/2021




                                               No. 20-20101


   burdensome standard.”15 Conclusive proof of authenticity is not required
   “before allowing the admission of disputed evidence.” 16 “Testimony by a
   witness with knowledge that the ‘matter is what it is claimed to be’ can be
   enough to prove the thing’s authenticity.”17 Once this requirement has been
   met, “the trial court should admit the exhibit . . . in spite of any issues the
   opponent has raised about flaws in the authentication” because “[s]uch flaws
   go to the weight of the evidence instead of its admissibility.”18 “The ultimate
   responsibility for determining whether evidence is what its proponent says it
   is rests with the jury.”19 We have explained that “[a] witness qualifying a
   photograph need not be the photographer or see the picture taken; it is
   sufficient if he recognizes and identifies the object depicted and testifies that
   the photograph fairly and correctly represents it.”20
             The district court did not err, let alone abuse its discretion, in ruling
   that the photos were properly authenticated. Ms. Momin testified clearly that
   each picture “is what it is claimed to be,” a photo of the person who opened



             15
                  United States v. Barlow, 568 F.3d 215, 220 (5th Cir. 2009).
             16
             United States v. Isiwele, 635 F.3d 196, 200 (5th Cir. 2011) (quoting United States
   v. Watkins, 591 F.3d 780, 787 (5th Cir. 2009)).
             17
              Barlow, 568 F.3d at 220 (quoting Fed. R. Evid. 901(b)(1)); see also United
   States v. Rahim, 860 F. App’x 47, 56 (5th Cir. 2021) (unpublished) (concluding that this
   standard was met with regard to “audio recordings . . . maintained like business records”
   when a witness “sufficiently explained how the recordings were obtained by the FBI”).
             18
                  Isiwele, 635 F.3d at 200 (internal quotation marks omitted, first alteration in
   original).
             19
                  Barlow, 568 F.3d at 220 (citing United States v. Smith, 481 F.3d 259, 265 (5th Cir.
   2007)).
             20
             United States v. Clayton, 643 F.2d 1071, 1074 (5th Cir. 1981); cf. United States v.
   Winters, 530 F. App’x 390, 395 (5th Cir. 2013) (unpublished) (finding photos improperly
   authenticated when the government’s witness testified only that “he had found the photos
   on [the defendant’s] website” and the defendant conceded the website was his).




                                                     9
Case: 20-20101         Document: 00516144646             Page: 10     Date Filed: 12/27/2021




                                          No. 20-20101


   the relevant account.21 That Ms. Momin did not identify Okulaja as the
   person in the photos is irrelevant because the photos were not offered to
   identify Okulaja; they were offered to identify the person who opened the
   relevant accounts. Jurors are capable of looking at a photo and determining
   whether it looks like the person in question. Like the properly admitted
   testimony in United States v. Rahim regarding the audio recordings kept as
   business records, Ms. Momin’s testimony described the process by which
   the photos were captured, stored, and produced.22
          In essence, Okulaja seeks to transform United States v. Clayton into a
   rigid rule that limits the ways in which a photograph may be authenticated by
   someone other than its photographer. Yet he offers no support for that rule.
   Furthermore, imposing such a requirement would be at odds with United
   States v. Barlow (which postdates Clayton by more than twenty-five years)
   and the nature of the Rule 901 authentication inquiry. Even if we were to treat
   Clayton as establishing such a rule (and even if a failure to recognize such a
   rule were an abuse of discretion), it would not undermine Okulaja’s
   conviction. Ms. Momin did “recognize and identif[y]” the Alief IBC branch
   by the background in the photo, noting that she was familiar with that branch.
   The second photo depicts the person who opened the Schnur IBA account.
   As discussed below, Okulaja was never charged with any crime relating to
   that account, so there is no reasonable possibility that the photo’s exclusion
   would have yielded a different result.
   2. Exclusion of the Photo of the Fake Driver’s License
          The district court sustained the government’s objection to Defense
   Exhibit 2c, a photo depicting a fake driver’s license found on Ogunjimi’s


          21
               See Barlow, 568 F.3d at 220 (quoting Fed. R. Evid. 901(b)(1)).
          22
               See Rahim, 860 F. App’x at 56.




                                                10
Case: 20-20101          Document: 00516144646             Page: 11       Date Filed: 12/27/2021




                                           No. 20-20101


   phone, issued to a third party. Okulaja claims that the district court abused
   its discretion when it failed to admit the exhibit. He contends that the main
   issue at trial was the identity of the person who used the counterfeit passports
   to open the Millet IBC and Allen IBC accounts. Okulaja insists that Exhibit
   2c was relevant and not a distraction because it made it less probable that he
   was the one using counterfeit passports to open the bank accounts. Okulaja
   contends that the man pictured on the fake driver’s license featured in
   Exhibit 2c “could pass” for him and could be the person who opened the
   Millet IBC and Allen IBC accounts. He acknowledges that the same fake ID
   depicted in Exhibit 2c is partially visible in Exhibits 2a and 2b, which were
   admitted into evidence, but he insists that admission of Exhibit 2c was
   necessary because the picture is larger and clearer. He adds that the exclusion
   of Exhibit 2c was harmful because it undermined his defense as to the issue
   of identity.
           As noted, the district court’s evidentiary rulings are, on appeal,
   “subject to harmless error review.”23 “Any error made in excluding evidence
   . . . does not necessitate reversal unless it affected the defendant’s substantial
   rights.”24 “In assessing any error, we must consider the other evidence in the
   case and determine whether the improperly excluded evidence, if admitted,
   would have had a substantial impact on the jury’s verdict.” 25




           23
             Alaniz, 726 F.3d at 606 (quoting United States v. Jackson, 636 F.3d 687, 692 (5th
   Cir. 2011)).
           24
             United States v. Johnson, 880 F.3d 226, 231 (5th Cir. 2018) (cleaned up) (quoting
   United States v. Tuma, 738 F.3d 681, 687–88 (5th Cir. 2013)); see Fed. R. Crim. P. 52(a)
   (“Any error, defect, irregularity, or variance that does not affect substantial rights must be
   disregarded.”).
           25
                Johnson, 880 F.3d at 231 (quoting Tuma, 738 F.3d at 688).




                                                 11
Case: 20-20101        Document: 00516144646            Page: 12      Date Filed: 12/27/2021




                                        No. 20-20101


           A trial court “may exclude relevant evidence if its probative value is
   substantially outweighed by a danger of one or more of the following: unfair
   prejudice, confusing the issues, misleading the jury, undue delay, wasting
   time, or needlessly presenting cumulative evidence.” 26 “A ‘trial court is
   afforded wide discretion in assessing the relevance and prejudicial effect of
   evidence.’”27
           Okulaja’s insistence that the district court abused its discretion in
   excluding the photo is unconvincing. Defense counsel wanted to offer the
   photo to support an alternative theory of the crimes—presumably that
   Ogunjimi and the man depicted in the fake ID photo both opened the
   accounts. But Ogunjimi was never linked to Okulaja’s crimes. There is no
   indication that he was present for or involved in the opening of any of the
   accounts. The only evidence that a second person was present for the
   opening of any account is a note in the bank records that “Mr. Allen” and
   “one of his good friends” were present at least once when Okulaja visited the
   branch.
           Neither was the relevant fake ID used in the opening of any of the
   accounts. There is nothing linking the fake ID to the opening of the accounts.
   That makes it difficult, if not impossible, for Okulaja to demonstrate that the
   district court’s decision was erroneous, let alone an abuse of discretion.
   Affirmance is warranted on this ground.
           But even if the decision to exclude that exhibit had been erroneous and
   an abuse of demonstration, there is no reasonable possibility that its
   admission would have had any impact on the jury, let alone a substantial one.


           26
                Fed. R. Evid. 403.
           27
             Alaniz, 726 F.3d at 606 (quoting United States v. Seale, 600 F.3d 473, 494 (5th
   Cir. 2010)).




                                              12
Case: 20-20101      Document: 00516144646          Page: 13     Date Filed: 12/27/2021




                                    No. 20-20101


   There is ample evidence to support Okulaja’s conviction. The counterfeit
   Millet, Allen, and Schnur Passports all feature the photograph of Okulaja that
   was included in his visa application. Okulaja’s personal email address, used
   in his visa and Texas driver’s license applications, was also used to open the
   Millet IBC account. The Texas address that was provided in opening the
   Allen IBC account was that of an unoccupied house on the street where
   Okulaja lived.
          A photo was taken of the customer who opened the Millet IBC
   account. A photo was not taken when the Allen IBC account was opened, but
   IBC staff are trained to look at the person opening a new bank account and
   compare her or him to the identification that is provided.
          The jurors were able to compare these photos with Okulaja when they
   were asked at trial to take “a good strong look” at him. Given all this
   evidence, the jury rejected Okulaja’s contention that Ogunjimi or another
   person opened these bank accounts.
          Even if the exclusion of Exhibit 2c had been an abuse of discretion, it
   would have been a harmless one. That, too, merits affirmance.
                             B. Guidelines Calculation
          We conclude, as noted above, that the district court clearly erred in
   calculating Okulaja’s guideline range. It did so when it used § 1B1.3(a)(2)’s
   broad definition of relevant conduct, even though that provision does not
   apply to Okulaja’s offenses of conviction. Applying that broad definition, the
   loss attributable to the charged offenses and relevant conduct was $341,463.
   Again, that sum includes the $263,975 Schnur Check.
          The district court applied a 12-level enhancement to the calculation of
   Okulaja’s guidelines range under § 2B1.1(b)(1), resulting in an advisory
   sentencing range of 27-33 months. If the district court had applied the correct




                                         13
Case: 20-20101        Document: 00516144646             Page: 14   Date Filed: 12/27/2021




                                         No. 20-20101


   definition of relevant conduct, the Schnur Check would not have qualified,
   and the loss would have yielded only a 6-level enhancement and an advisory
   sentencing range of 10-16 months. It is undisputed that, absent the Schnur
   Check, the appropriate intended loss would have been $75,438.50, the value
   of the checks deposited to the accounts that were opened as a result of the
   charged offenses. The government has not argued on appeal that the error
   was harmless and has therefore forfeited any such argument.
          Similarly, the government does not appear to seriously insist that the
   deposit of the Schnur Check could be seen as relevant conduct under
   § 1B1.3(a)(1), which does apply to Okulaja’s offenses of conviction. That is
   clear: The deposit did not “occur[] during the commission of the offense[s]
   of conviction, in preparation for th[ose] offense[s], or in the course of
   attempting to avoid detection or responsibility for” those offenses. 28
          The sentence in this case thus turns on the language of § 1B1.3(a)(2).
   Before the district court applies any cross-references in the sentencing
   guidelines, it must identify the appropriate offense guideline provision and
   determine the scope of the relevant conduct. The Guidelines’ standard
   relevant conduct provision has two prongs, § 1B1.3(a)(1)(A) and
   § 1B1.3(a)(1)(B). Only the first is relevant to this appeal:
          (a) Chapters Two (Offense Conduct) and Three (Adjust-
          ments). Unless otherwise specified, (i) the base offense level
          where the guideline specifies more than one base offense level,
          (ii) specific offense characteristics and (iii) cross references in
          Chapter Two, and (iv) adjustments in Chapter Three, shall be
          determined on the basis of the following:



          28
               U.S.S.G. § 1B1.3(a)(1).




                                              14
Case: 20-20101         Document: 00516144646                Page: 15       Date Filed: 12/27/2021




                                            No. 20-20101


          (1)(A) all acts and omissions committed, aided, abetted, coun-
          seled, commanded, induced, procured, or willfully caused by
          the defendant; and
          ...
          that occurred during the commission of the offense of convic-
          tion, in preparation for that offense, or in the course of attempt-
          ing to avoid detection or responsibility for that offense[.] 29
   We recently explained that “the trailing (or hanging) clause of subsection
   (a)(1) . . . makes clear that either of the[] two categories of conduct must have
   ‘occurred during the commission of the offense of conviction, in preparation
   for that offense, or in the course of attempting to avoid detection or
   responsibility for that offense.’”30 Importantly, however, we also clarified
   that “[b]ecause this clause trails behind the text of subsections (a)(1)(A) and
   (a)(1)(B), we treat it as located within subsection (a)(1)—and not within
   either subsections (a)(1)(A) or (a)(1)(B).”31
          That last point is important to the disposition of this case because of
   § 1B1.3(a)(2), the Guidelines’ other relevant conduct definition. That
   provision adds to the definition of relevant conduct:
          solely with respect to offenses of a character for which
          § 3D1.2(d) would require grouping of multiple counts, all acts
          and omissions described in subdivisions (1)(A) and (1)(B)




          29
               Id.
          30
             United States v. Deckert, 993 F.3d 399, 402 (5th Cir. 2021) (quoting U.S.S.G.
   § 1B1.3(a)(1)).
          31
               Id. (citing United States v. Ainabe, 938 F.3d 685, 691 (5th Cir. 2019)).




                                                  15
Case: 20-20101         Document: 00516144646              Page: 16   Date Filed: 12/27/2021




                                           No. 20-20101


          above that were part of the same course of conduct or common
          scheme or plan as the offense of conviction.32
   As we explained in United States v. Deckert, the fact that the trailing language
   (which limits the scope of relevant conduct significantly) is included in (a)(1)
   but is not included in (1)(A) and (1)(B) means that it does not apply to (a)(2).
          The result is that, “when a defendant is convicted of a groupable
   offense, courts should look to all acts and omissions that were part of a similar
   course of conduct or common scheme as the offense of conviction.”33 But, if
   the offense of conviction is not one for which § 3D1.2(d) would require
   grouping, acts and omissions are only relevant conduct if they “occurred
   during the commission of the offense of conviction, in preparation for that
   offense, or in the course of attempting to avoid detection or responsibility for
   that offense.”34
          The district court treated the Schnur Check as relevant conduct after
   determining that it was part of the “same scheme” as the offenses of
   conviction, and without indicating that the deposit of that check “occurred
   during the commission of the offense of conviction, in preparation for that
   offense, or in the course of attempting to avoid detection or responsibility for
   that offense.” That would likely be enough if (a)(2) applied to this case. But
   (a)(2) only applies when “a defendant is convicted of a groupable offense.”35
   And, as the government concedes, false use of a passport in violation of 18
   U.S.C. § 1543, is not “of a character for which § 3D1.2(d) would require



          32
               U.S.S.G. § 1B1.3(a)(2).
          33
               Deckert, 993 F.3d at 403.
          34
               U.S.S.G. § 1B1.3(a)(1).
          35
               Deckert, 993 F.3d at 403.




                                                16
Case: 20-20101          Document: 00516144646            Page: 17       Date Filed: 12/27/2021




                                          No. 20-20101


   grouping of multiple counts.”36 In fact, § 3D1.2(d)“[s]pecifically
   exclude[s]” the relevant guideline, § 2L2.2, from grouping.37 Okulaja’s
   convictions therefore do not trigger § 1B1.3(a)(2), so the district court erred
   in using that definition of relevant conduct to justify considering the Schnur
   Check.
            The government acknowledges this problem but contends that it is not
   dispositive. The government claims that § 1B1.3(a)(2) applies to Okulaja’s
   convictions because the district court applied cross-references from the
   original, non-groupable guideline—§ 2L2.2—to eventually reach § 2B1.1,
   the fraud guideline, which is on the grouping list. If we were to take that
   approach we would proceed as though Okulaja had been convicted of bank
   fraud.
            The government notes that we have previously declined to conclude
   that such an approach is plain error. We explained in United States v. Jackson
   that “[i]f this [approach] was error, it was not plain error,” because the
   “government . . . provided a plausible argument.”38 And, at that time, the
   argument was plausible. But, it has been undermined significantly by our
   more recent opinion in Deckert. As explained above, we made clear in Deckert
   that § 1B1.3(a)(2) applies only when the charged offense is groupable.39



            36
                 U.S.S.G. § 3D1.2(d).
            37
              Id.; see id. Appendix A (statutory index confirming that, as the parties agree,
   § 2L2.2 is the appropriate guideline).
            38
              798 F. App’x 793, 798 n.4 (5th Cir. 2020) (unpublished). Jackson did not,
   though, mention—much less adopt—the government’s interpretation of § 1B1.5(a) and
   (c), which we address below. See id.
            39
             993 F.3d at 403. This is in line with our approach in a similar case highlighted by
   Okulaja, United States v. Randall, 924 F.3d 790 (5th Cir. 2019). In that case, we emphasized
   the Guidelines’ use of “offense of conviction” in § 1B1.3(a)(2). Id. at 799 (explaining that,
   because the relevant offense guideline could not be grouped, the offense could not “qualify




                                                17
Case: 20-20101           Document: 00516144646             Page: 18     Date Filed: 12/27/2021




                                           No. 20-20101


           The government also claims that its approach is dictated by § 1B1.5(a)
   and (c), which state that, “[i]f the offense level is determined by a reference
   to another guideline . . ., the adjustments in Chapter Three (Adjustments)
   also are determined in respect to the referenced offense guideline, except as
   otherwise expressly provided.”40 That suggests, the government contends,
   that § 3D1.2(d) should be “determined in respect to” § 2B1.1, the cross-
   referenced guideline. At first glance, that language seems compelling. But,
   although we are examining § 3D1.2(d), we are not applying it to determine
   the offense level. Rather, we are referencing it to apply Chapter One’s
   relevant conduct provisions.
           This distinction is underscored by the Sentencing Guidelines’
   sequence of proceedings, found in § 1B1.1(a). A court’s first step when
   calculating a guideline range is to determine, pursuant to § 1B1.2, the offense
   guideline section “applicable to the offense of conviction.”41 Section 1B1.2
   dictates that, to accomplish this initial step, a court should first “[d]etermine
   the offense guideline section . . . applicable to the offense of conviction (i.e.,
   the offense conduct charged in the count of the indictment . . . of which the
   defendant was convicted).”42
           Next, “[a]fter determining the appropriate offense guideline section
   pursuant to subsection (a) of this section, [the court should] determine the
   applicable guideline range in accordance with § 1B1.3 (Relevant




   as ‘relevant conduct of the offense of conviction’[] pursuant to § 1B1.3(a)(2)” (emphasis in
   original)).
           40
                U.S.S.G. § 1B1.5(c); see id. § 1B1.5(a).
           41
                Id. § 1B1.1(a)(1).
           42
                Id. § 1B1.2.




                                                 18
Case: 20-20101         Document: 00516144646         Page: 19   Date Filed: 12/27/2021




                                      No. 20-20101


   Conduct).”43 Only then, after the relevant conduct has been identified, is it
   time to “[d]etermine the base offense level and apply any appropriate . . .
   cross-references.”44
          Under the government’s approach, a district court would first apply
   cross-references and then identify relevant conduct. That is both backwards
   and at odds with the Sentencing Guidelines.
          To recap: The district court wrongly applied § 1B1.3(a)(2) by using a
   cross-referenced guideline instead of the actual offense of conviction. Doing
   so meant that it could treat Okulaja’s deposit of the Schnur Check as relevant
   conduct because it was “part of the same course of conduct or common
   scheme or plan as the offense of conviction,” even though it did not occur (1)
   during the commission of the offense of conviction, (2) in preparation for that
   offense, or (3) in the course of attempting to avoid detection or responsibility
   for that offense. Had the district court applied the correct definition—the
   one found in § 1B1.3(a)(1)—it could not have treated the Schnur Check as
   relevant conduct. Application of the correct definition would have left
   Okulaja with a guidelines range of 10-16 months for each count, rather than
   the 27-33 months for each count that the district court calculated.
                                    VII. Conclusion
          Neither of Okulaja’s challenges to his conviction are meritorious, so
   we AFFIRM his conviction. But, because the district court clearly erred in
   calculating Okulaja’s guideline range, we VACATE the judgment below and
   REMAND for resentencing.




          43
               Id. § 1B1.2(b).
          44
               Id. § 1B1.1(a)(2).




                                           19